DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 April 2022 has been entered.

Response to Amendment
Acknowledgment is made of applicant’s amendment filed on 28 April 2022.
Claims 1-4, 7-12, 15-20 are presented for examination.
Claims 1, 4, 9, 12, 17 and 20 are amended.
Claims 5, 6, 13 and 14 are cancelled.
35 U.S.C. 112 Claim Rejections are withdrawn in light of amendment by the applicant(s).
35 U.S.C. 101 Rejections are withdrawn in light of amendment by the applicant(s).
Response to Argument
Applicant’s arguments filed in the amendment filed on 28 April 2022, have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-12, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dykstra (“Azure Functions triggers and bindings for Azure Storage,” 16 May 2016), in view of Zhou et al. (U.S. Pub. No.: US 20150127678, hereinafter Zhou), and further in view of Familiar (“Microservices, loT, and Azure,” Year 2015), and further in view of Talagala et al. (U.S. Pub. No.: US 20140195564, hereinafter Talagala), and further in view of Messick (U.S. Pub. No.: US 20050234988, hereinafter Messick), and further in view of Geist (U.S. Pub. No.: US 20090254642, hereinafter Geist), and further in view of Birchall et al. (U.S. Pub. No.: US 20160170991, hereinafter Birchall).
For claim 1, Dykstra discloses a computing system comprising: a storage configured to store a log file for a binary large object (blob) storage (Dykstra: page 1, “Azure Functions triggers and bindings for Azure Storage…,” Page 7, “Blob trigger C# code example This C# code example logs the contents of each blob that is added to the monitored container…,” page 9, “…scans log files to watch for new or changed blobs… storage logs are created…,” WHERE “a storage” is broadly interpreted as “Azure Storage” or “storage,” WHERE “a storage configured to store a log file” is broadly interpreted as “Blob trigger C# code example This C# code example logs the contents of each blob that is added to the monitored container…,” “scans log files…” and “…storage logs are created…” which indicate “Azure Storage” creates and store the created “log file,” which is scanned at later time); and 
execute, via a blob object that is stored in the blob storage based on a trigger request submitted, and record attributes about the changes to the blob object as an event in a log file managed by the blog storage, the log file storing changes detected to a plurality of blob objects stored in the storage (Dykstra: page 1, “Azure Functions triggers and bindings for Azure Storage…,” page 6, “…ICloudBlob… CloudBlockBlob”  Page 7, “Blob trigger C# code example This C# code example logs the contents of each blob that is added to the monitored container…,” page 9, “If the blob container that the trigger is monitoring contains more than 10,000 blobs, the Functions runtime scans log files to watch for new or changed blobs…,” 
WHERE “unstructured storage object” is broadly interpreted as “blob” (e.g. Binary Large Object), 
WHERE “the blob storage” is broadly interpreted as “Azure Storage” and “…ICloudBlob…CloudBlockBlob…” which indicates, “Azure Storage” is cloud blob storage
WHERE “an updated log file” is broadly interpreted as “log files” as in “scans log files to watch for new or changed blobs”
WHERE “an event recorded in an updated log file” is broadly interpreted as “new or changed blobs” as in “scans log files to watch for new or changed blobs”),
extract by a processor, that made the change to the blob object and log file (Dykstra: page 1, “Azure Functions triggers and bindings for Azure Storage…,” page 6, “…ICloudBlob…CloudBlockBlob…” Page 7, “Blob trigger C# code example This C# code example logs the contents of each blob that is added to the monitored container. public static void Run(string myBlob, TraceWriter log) {log.Info($"C# Blob trigger function processed: {myBlob}");}…,” page 9, “If the blob container that the trigger is monitoring contains more than 10,000 blobs, the Functions runtime scans log files to watch for new or changed blobs…,”
WHERE “contextual attributes of the change” is broadly interpreted as “new” or “changed” of “new or changed blobs,”
WHERE “identify…the change from an updated state of the log file that stores information about the unstructured storage object” is broadly interpreted as “…monitoring contains more than 10,000 blobs, the Functions runtime scans log files to watch for new or changed blobs” (e.g. "an updated state of the log file" is broadly interpreted as “updated log file” or “an updated [version] of the log file")).
However, Dykstra does not explicitly disclose a processor configured to, 
a chronological order of changes;
a notification service, 
at least one of a name of an entity that made the change and a type of the change from predefined fields within the recorded attributes in the log file;
generate, via the notification service, a hypertext transfer protocol (HTTP) message with a notification that includes the at least one of the name of the entity and the type of the change that are extracted from the log file encoded within the HTTP message;
publish, via the notification service, the generated HTTP message with the notification to a proxy via an application programming interface (API), and
automatically route, via the proxy, the generated HTTP message with the notification to one or more network endpoints of one or more previously registered recipients of the blob object based on a previously-configured routing table, the notification being repeatedly transmitted to the one or more network endpoints via a transmission protocol that continues transmitting the notification until a software application acknowledges receipt of the notification;
receive an acknowledgement of receipt of the generated notification from the one or more previously registered recipients of the blob object; and
update the log file with information indicating that the acknowledgement of the change to the blob object has been received from the one or more previously registered recipients of the blob object.
Zhou discloses a processor configured to (Zou: paragraph [0032], “…the ETS system 110 includes a processor 222…”), 
at least one of a name of an entity that made the change and a type of the change from predefined fields within the recorded attributes in the log file (Zhou: paragraph [0023], “Database 112 may also contain a change log 104…the change log 104 stores entries for change events within the database 112. Change log 104 entries may include information regarding the type of change event (e.g. addition, deletion, modification, etc.), the time/date of the change event, and the user or group affected by the change event. One example of entries stored within a change log 104 is depicted on FIG. 3…the change log 104 may include entries for a change number 302, a distinguished name (DN) 304, a change time 306, a change type 308, and a change 310…” which indicates “predefined fields within the event recorded in the updated log file” (predefined fields in a “change log” table, see “predefined fields” in Fig. 3, e.g. “change log 104 may include entries for a change number 302, a distinguished name (DN) 304, a change time 306, a change type 308, and a change 310”).
Paragraph [0050], “…The method next proceeds to step 408. After determining the change type associated with each change event provided in the change log, Manager Component 212 identifies the destination (e.g., user, contact, etc.) corresponding to the determined change type. The identified destination may correspond to a user of communication device 108 that desires to be notified of the change event and associated change type, as well as other information relating to the change event…,” which indicates “read at least one of a name of an entity that made the change and a type of the change from predefined fields within the event recorded in the updated log file” (e.g. “Manager Component” needs to read the predefined field “change type” (e.g. Fig. 3, item 308, “change type,” then “identifies the destination (e.g., user, contact, etc.) corresponding to the determined change type.”)
Paragraph [0054], “…In this example, the Manager Component 212 retrieves information corresponding to the change event of the NEXT ENTRY. Information of the NEXT ENTRY to be sent to the destination (e.g., user) includes the type of the change, the initiator of the change, the users affected by the change…the Manager Component 212 creates a notification for transmitting, corresponding to the desired information. Information to be transmitted to each communication device 108 may be configurable. As an example, the user may desire to receive the change type (e.g. add, update, delete, etc.), the identity of the person and/or device who performed the change…,” WHERE “at least one of a name of an entity that made the change” is broadly interpreted as “identity of the person and/or device who performed the change”);
generate, via the notification service, a message with a notification that includes the at least one of the name of the entity and the type of the change that are extracted from the log file encoded within the message (Zhou: Paragraph [0050], “…The method next proceeds to step 408. After determining the change type associated with each change event provided in the change log, Manager Component 212 identifies the destination (e.g., user, contact, etc.) corresponding to the determined change type. The identified destination may correspond to a user of communication device 108 that desires to be notified of the change event and associated change type, as well as other information relating to the change event…” Paragraph [0054], “…In this example, the Manager Component 212 retrieves information corresponding to the change event of the NEXT ENTRY. Information of the NEXT ENTRY to be sent to the destination (e.g., user) includes the type of the change, the initiator of the change, the users affected by the change…the Manager Component 212 creates a notification for transmitting, corresponding to the desired information. Information to be transmitted to each communication device 108 may be configurable. As an example, the user may desire to receive the change type (e.g. add, update, delete, etc.), the identity of the person and/or device who performed the change…”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Azure Functions triggers and bindings for Azure Storage” as taught by Dykstra by implementing “EVENT TRIGGERED SERVICE FOR THE LIGHTWEIGHT DIRECTORY ACCESS PROTOCOL” as taught by Zhou, because it would provide Dykstra’s system with the enhanced capability of “…a user is notified when information within the database is updated. According to aspects described in this disclosure, the user will be notified of such changes to the database without the need for users to perform manual and/or continuous searches using the lightweight directory access protocol…” in order to “…desire to know when, and how, etc., information within the database is modified, including the user being informed when information is added, modified, or deleted within the database accessible…obtain information of such changes to the database may be forced to manually, and/or continuously, check the database using the LDAP to learn when, how, etc. the information was changed” (Zhou: paragraph [0013]).
However, Dykstra and Zhou do not explicitly disclose 
a chronological order of changes;
a hypertext transfer protocol (HTTP) message, HTTP message;
publish, via the notification service, the generated HTTP message with the notification to a proxy via an application programming interface (API), and
automatically route, via the proxy, the generated HTTP message with the notification to one or more network endpoints of one or more previously registered recipients of the blob object based on a previously-configured routing table, the notification being repeatedly transmitted to the one or more network endpoints via a transmission protocol that continues transmitting the notification until a software application acknowledges receipt of the notification;
receive an acknowledgement of receipt of the generated notification from the one or more previously registered recipients of the blob object; and
update the log file with information indicating that the acknowledgement of the change to the blob object has been received from the one or more previously registered recipients of the blob object.
Familiar discloses a hypertext transfer protocol (HTTP) message, HTTP message (Familiar: page 49, “API gateways provide a proxy for your API…ReST APIs are defined as a collection of URLs and corresponding HTTP VERBS along with input and output parameters and messages…”);
publish, via the notification service, the generated HTTP message with the notification to a proxy via a representational state transfer (REST) API (Familiar: page 49, “API gateways provide a proxy for your API…ReST APIs are defined as a collection of URLs and corresponding HTTP VERBS along with input and output parameters and messages…” page 78, “Each queue, topic, relay, and event hub is given a name, and that name combined with the namespace creates a unique end point identifier. You can program queues, topics, relays, and event hubs using ReST APIs or client SDKs…” page 191, “…Real-Time notifications are provided using Event Hub, a custom Event Hub Consumer Cloud Service called Biometrics Alarm Worker, and Notification Hub. Real-time data visualization is provided through a custom API combined with SignalR, which uses Web Sockets to push updates to a web front end (see Figure 7-7).” Pages 209-210, “A service that reads from an Event Hub is called a consumer. Stream Analytics, for example, is an Event Hub consumer. It is also possible to create custom for example, is an Event Hub consumer. It is also possible to create custom Event Hub consumers. As you have seen, Stream Analytics can output to Event Hub…In the case of alarms, you want to do be able to redirect messages to Notification Hub to provide push notification to mobile devices and log the alarms to SQL Database for reporting purposes.”), and
automatically route, via the proxy, the generated HTTP message with the notification to one or more network endpoints of one or more previously registered recipients of the blob object based on a previously-configured routing table (Familiar: page 46, “To create a consistent and secure view of the APIs, an API gateway microservice can be employed. Gateways provides registration, subscription, policy injection, documentation, and analytics for your microservice APIs…” page 49, “API gateways provide a proxy for your API…ReST APIs are defined as a collection of URLs and corresponding HTTP VERBS along with input and output parameters and messages…” page 78, “Provide one-directional communication with multiple subscribers; subscribers can use filters to limit the topics” page 78, “…Provide one-directional communication with multiple subscribers; subscribers can use filters to limit the topics…Each queue, topic, relay, and event hub is given a name, and that name combined with the namespace creates a unique end point identifier. You can program queues, topics, relays, and event hubs using ReST APIs or client SDKs…” page 192, “…The DeviceM provides a device registry for provisioning and associating devices with patients and/or participants in pharmaceutical trials. The administrative API provides create, update, and delete operations as well as a get all, which returns all registrations in the store. The public API defines get by id, which is the serial number of the device, get by participant id, which is the person the device is assigned to, and get by model, which returns all registrations for a device of a particular model…” Pages 209-210, “A service that reads from an Event Hub…Stream Analytics can output to Event Hub…In the case of alarms, you want to do be able to redirect messages to Notification Hub to provide push notification to mobile devices and log the alarms to SQL Database for reporting purposes.” page 220, “At application startup, create the hub client and the channel on which the push notifications will arrive. This creates a registration between the client application and the alarms push notification endpoint”).
Familiar also discloses via the notification service (Familiar: page 45, “…The data services layer is a collection of microservices providing various types of persistence services from…cloud storage in the form of blobs…,” pages 94-95, “Service Bus is used to provide high volume telemetry ingestion for Internet of Things devices as well as notification hubs for real-time mobile alerts. Stream Analytics is leverage for telemetry transformation and routing to storage as well as another Event Hub which is used to collect alarm events”, see Figure 4-31, “Ingestion Event Hub” collects alarm event, and “Notification Hubs” notifies/alerts the mobile device, page 118, “A Cloud Service container for hosting the Alarm Notification service”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Azure Functions triggers and bindings for Azure Storage” as taught by Dykstra by implementing “Microservices, loT, and Azure” as taught by Familiar, because it would provide Dykstra’s modified system with the enhanced capability of “…to provide high volume telemetry ingestion for Internet of Things devices as well as notification hubs for real-time mobile alerts…” (Familiar: pages 94-95) and “…Real-Time notifications are provided using Event Hub, a custom Event Hub Consumer Cloud Service called Biometrics Alarm Worker, and Notification Hub. Real-time data visualization is provided through a custom API combined with SignalR, which uses Web Sockets to push updates to a web front end (see Figure 7-7).” (Familiar: page 191).
However, Dykstra, Zhou and Familiar do not explicitly disclose 
a chronological order of changes;
the notification being repeatedly transmitted to the one or more network endpoints via a transmission protocol that continues transmitting the notification until a software application acknowledges receipt of the notification;
based on a previously-configured routing table;
receive an acknowledgement of receipt of the generated notification from the one or more previously registered recipients of the blob object; and
update the log file with information indicating that the acknowledgement of the change to the blob object has been received from the one or more previously registered recipients of the blob object.
Talagala discloses a chronological order of changes (Talagala: paragraph [0073] discloses “…A transaction log (e.g., a transaction journal, a database log, a binary log, an audit trail, a sequential log, an application log), in certain embodiments, includes sequential, historical, or chronological entries, such as a history or list of updates made to a database or database table, transactions executed by a database or other application, or the like…” paragraph [0188], “…to store data in the non-volatile memory medium 110, 1110, 1502 sequentially, in a sequential or chronological log-based writing structure 2140” paragraph [0285], “The sequential, log-based, append-only writing structure 2140,”
WHERE “a chronological order” is broadly interpreted as “a sequential or chronological log-based writing structure 2140” and “log-based, append-only writing structure 2140”
WHERE “changes” is broadly interpreted as “a history or list of updates”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Azure Functions triggers and bindings for Azure Storage” as taught by Dykstra by implementing “PERSISTENT DATA STRUCTURES” as taught by Talagala, because it would provide Dykstra’s system with the enhanced capability of “…ensure persistence of the data…to enforce one or more rules preventing data from being overwritten in a persistent transaction log…” (Talagala: paragraph [0008]).
However, Dykstra, Zhou, Familiar and Talagala do not explicitly disclose, the notification being repeatedly transmitted to the one or more network endpoints via a transmission protocol that continues transmitting the notification until a software application acknowledges receipt of the notification;
based on a previously-configured routing table;
receive an acknowledgement of receipt of the generated notification from the one or more previously registered recipients of the blob object; and
update the log file with information indicating that the acknowledgement of the change to the blob object has been received from the one or more previously registered recipients of the blob object.
Messick discloses the notification being repeatedly transmitted to the one or more network endpoints via a transmission protocol that continues transmitting the notification until a software application acknowledges receipt of the notification (Messick: paragraph [0028], “The message processor 300 is coupled to the management server 100, a lightweight directory access protocol (LDAP) database 310, and messaging devices 400.” paragraphs [0052]-[0053], “…will identify one or more recipients for the notification…if the message is a priority message, the formatter/addresser 340 selects all available transmission modes, formats the notification message and sends the notification message to the transmitter 350 for transmission to the messaging devices 400. The formatter/addresser 340 repeats the priority notification message periodically until acknowledged by the message's intended recipient (e.g., a system administrator or system operator).” paragraph [0056], “…the message processor 300 to ensure that the appropriate messaging device 400 receives any required e-mail messages…,”
WHERE “the notification” is broadly interpreted as “notification message” or “e-mail messages,”
WHERE “the notification being repeatedly transmitted to the one or more network endpoints” is broadly interpreted as “sends the notification message to the transmitter 350 for transmission to the messaging devices 400…repeats the priority notification message periodically,”
WHERE “a software application” is broadly interpreted as “e-mail” application,
WHERE “until a software application acknowledges receipt of the notification” is broadly interpreted as “until acknowledged by the message's intended recipient”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Azure Functions triggers and bindings for Azure Storage” as taught by Dykstra by implementing “Message-based method and system for managing a storage area network” as taught by Messick, because it would provide Dykstra’s system with the enhanced capability of “…to ensure that the appropriate messaging device 400 receives any required e-mail messages…” (Messick: paragraph [0056]).
However, Dykstra, Zhou, Familiar, Talagala and Messick do not explicitly disclose 
based on a previously-configured routing table;
receive an acknowledgement of receipt of the generated notification from the one or more previously registered recipients of the blob object; and
update the log file with information indicating that the acknowledgement of the change to the blob object has been received from the one or more previously registered recipients of the blob object.
Geist discloses based on a previously-configured routing table (Geist: paragraph [0032], “…According to an embodiment, the public network infrastructure layer 410 is implemented in the form of a router system comprising routing tables for the Internet domains and is configured to define where traffic should be transmitted. According to a further aspect, the public network infrastructure layer 410 is implemented in a fault tolerant configuration and provides a failover to a second device without any interruption of service and controls a secondary backup Internet connection for handling the traffic.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Azure Functions triggers and bindings for Azure Storage” as taught by Dykstra by implementing “SYSTEM AND METHOD FOR PROVIDING DATA AND APPLICATION CONTINUITY IN A COMPUTER SYSTEM” as taught by Geist, because it would provide Dykstra’s system with the enhanced capability of “the public network infrastructure layer 410 is implemented in the form of a router system” in order to “…configured to define where traffic should be transmitted…” (Geist: paragraph [0032]).
However, Dykstra, Zhou, Familiar, Talagala, Messick and Geist do not explicitly disclose 
receive an acknowledgement of receipt of the generated notification from the one or more previously registered recipients of the blob object; and
update the log file with information indicating that the acknowledgement of the change to the blob object has been received from the one or more previously registered recipients of the blob object.
Birchall discloses receive an acknowledgement of receipt of the generated notification from the one or more previously registered recipients of the blob object; and update the log file with information indicating that the acknowledgement of the change to the blob object has been received from the one or more previously registered recipients of the blob object (Birchall: paragraph [0080], “Based on these determinations, the policy engine may determine that given the urgency and importance of the request, Alice is highly likely to interact with the notification of the message and to act upon the content of the notification of the message. Therefore, given the high level of importance of the notification, the delivery context of the notification, and the historical data, the notification policy indicates that the message is to be immediately delivered by all available media to all endpoints (as in step 460). In particular embodiments, once Alice has responded in one delivery channel to a notification sent by multiple delivery channels…”
Paragraph [0081], “In step 470, the notification system receives information about user interactions with the notification, and then updates the historical notification data and the conversion score rankings in step 480. As discussed in our example, once Alice views the text message and/or listens to the voicemail, information about that user interaction will be sent back to the notification system, so that the notification system is aware that it should not send the same message through the same delivery channel.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Azure Functions triggers and bindings for Azure Storage” as taught by Dykstra by implementing “USER-AWARE NOTIFICATION DELIVERY” as taught by Birchall, because it would provide Dykstra’s system with the enhanced capability of “the notification system may utilize different techniques to attempt to provide a notification to a user in a manner that increases the likelihood that the user will interact with the notification…” (Birchall: paragraph [0014]).
For claim 2, Dykstra, Zhou, Familiar, Talagala, Messick, Geist and Birchall disclose the computing system of claim 1, wherein change comprises at least one of a creation of the blob object, a modification of the blob object, and a deletion of the blob object (Dykstra: page 1, “Azure Functions triggers and bindings for Azure Storage…,” Page 7, “Blob trigger C# code example This C# code example logs the contents of each blob that is added to the monitored container. public static void Run(string myBlob, TraceWriter log) {log.Info($"C# Blob trigger function processed: {myBlob}");}” page 9, “…scans log files to watch for new or changed blobs… storage logs are created…,”
WHERE “a creation of the blob object” is broadly interpreted as “new…blobs,”
WHERE “a modification of the blob object” is broadly interpreted as “changed blobs”).
However, Dykstra does not explicitly disclose a deletion of the object. 
Zhou discloses wherein change comprises a deletion of the object (Paragraph [0054], “…In this example, the Manager Component 212 retrieves information corresponding to the change event of the NEXT ENTRY. Information of the NEXT ENTRY to be sent to the destination (e.g., user) includes the type of the change, the initiator of the change, the users affected by the change…the Manager Component 212 creates a notification for transmitting, corresponding to the desired information…the user may desire to receive the change type (e.g. add, update, delete, etc.), the identity of the person and/or device who performed the change…” paragraph [0058], “The Notification Component will transmit this change type and change event to the user of communication device” Fig. 3, item 310, “Change,” paragraph [0028], “Change 310 is the actual change that has occurred in each respect change event.”)
Further, Zhou also discloses at least one of a creation of the object, a modification of the object (Zhou: Paragraph [0054], “…In this example, the Manager Component 212 retrieves information corresponding to the change event of the NEXT ENTRY. Information of the NEXT ENTRY to be sent to the destination (e.g., user) includes the type of the change, the initiator of the change, the users affected by the change…the Manager Component 212 creates a notification for transmitting, corresponding to the desired information…the user may desire to receive the change type (e.g. add, update, delete, etc.), the identity of the person and/or device who performed the change…” 
WHERE “creation of the object” is broadly interpreted as “add,”
WHERE “modification of the object” is broadly interpreted as “update”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Azure Functions triggers and bindings for Azure Storage” as taught by Dykstra by implementing “EVENT TRIGGERED SERVICE FOR THE LIGHTWEIGHT DIRECTORY ACCESS PROTOCOL” as taught by Zhou, because it would provide Dykstra’s system with the enhanced capability of “…a user is notified when information within the database is updated. According to aspects described in this disclosure, the user will be notified of such changes to the database without the need for users to perform manual and/or continuous searches using the lightweight directory access protocol…” in order to “…desire to know when, and how, etc., information within the database is modified, including the user being informed when information is added, modified, or deleted within the database accessible…obtain information of such changes to the database may be forced to manually, and/or continuously, check the database using the LDAP to learn when, how, etc. the information was changed” (Zhou: paragraph [0013]).
For claim 3, Dykstra, Zhou, Familiar, Talagala, Messick, Geist and Birchall disclose the computing system of claim 1, wherein the processor is configured to read an event state of the blob object stored within the updated log file to detect the change to the blob object (Dykstra: page 1, “Azure Functions triggers and bindings for Azure Storage…,” Page 7, “Blob trigger C# code example This C# code example logs the contents of each blob that is added to the monitored container. public static void Run(string myBlob, TraceWriter log) {log.Info($"C# Blob trigger function processed: {myBlob}");}” page 9, “…scans log files to watch for new or changed blobs… storage logs are created…events will be captured…,”
WHERE “an event state of the blob object” is broadly interpreted as “new or changed blobs,” (e.g. event state = “new” or “changed”)).
However, Dykstra does not explicitly disclose within another predefined field of the event within the updated log file as in “read an event state of the blob object stored within another predefined field of the event within the updated log file to detect the change”
Zhou discloses read an event state of the object stored within another predefined field of the event within the updated log file to detect the change (Zhou: paragraph [0049], “…In step 406, the Manager Component 212 reviews the entries within the change log 104. According to aspects of step 406, the Manager Component 212 reviews the entries of the change log 104 to determine the change type that has occurred for each respective changed event in database 112. In reviewing the entries, the Manager Component 212 may determine the change type associated with the change event within the change log. For example, as depicted on FIG. 3, change log shows, in entry 308, that change 7777 has been modified. Alternatively, as also shown on FIG. 3, entry 308 shows that change 8888 has been deleted…”
WHERE “an event state” is broadly interpreted as “change type”,
WHERE “an event state of the object stored within another predefined field of the event within the updated log file” is broadly interpreted as “change log shows, in entry 308, that change 7777 has been modified” (see Fig. 3, where “change type” is redefined field of change evens in log table 300)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Azure Functions triggers and bindings for Azure Storage” as taught by Dykstra by implementing “EVENT TRIGGERED SERVICE FOR THE LIGHTWEIGHT DIRECTORY ACCESS PROTOCOL” as taught by Zhou, because it would provide Dykstra’s system with the enhanced capability of “…a user is notified when information within the database is updated. According to aspects described in this disclosure, the user will be notified of such changes to the database without the need for users to perform manual and/or continuous searches using the lightweight directory access protocol…” in order to “…desire to know when, and how, etc., information within the database is modified, including the user being informed when information is added, modified, or deleted within the database accessible…obtain information of such changes to the database may be forced to manually, and/or continuously, check the database using the LDAP to learn when, how, etc. the information was changed” (Zhou: paragraph [0013]).
For claim 4, Dykstra, Zhou, Familiar, Talagala, Messick, Geist and Birchall disclose the computing system of claim 1, wherein the log file (Dykstra: page 8, “The Azure Functions runtime makes sure that no blob trigger function gets called more than once for the same new or updated blob. It does this by maintaining blob receipts in order to determine if a given blob version has been processed. Blob receipts are stored in a container named azure-webjobs-hosts in the Azure storage account specified by the AzureWebJobsStorage connection string…”
	However, Dykstra, Zhou and Familiar do not explicitly disclose comprises an append-only log file.
	Talagala discloses comprises an append-only log file (Talagala: paragraph [0073] discloses “…A transaction log (e.g., a transaction journal, a database log, a binary log, an audit trail, a sequential log, an application log), in certain embodiments, includes sequential, historical, or chronological entries, such as a history or list of updates made to a database or database table, transactions executed by a database or other application, or the like…” paragraph [0188], “…to store data in the non-volatile memory medium 110, 1110, 1502 sequentially, in a sequential or chronological log-based writing structure 2140” paragraph [0285], “The sequential, log-based, append-only writing structure 2140,”
WHERE “append-only log file that stores a chronological order” is broadly interpreted as “a sequential or chronological log-based writing structure 2140” and “log-based, append-only writing structure 2140”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Azure Functions triggers and bindings for Azure Storage” as taught by Dykstra by implementing “PERSISTENT DATA STRUCTURES” as taught by Talagala, because it would provide Dykstra’s system with the enhanced capability of “…ensure persistence of the data…to enforce one or more rules preventing data from being overwritten in a persistent transaction log…” (Talagala: paragraph [0008]).
For claim 7, Dykstra, Zhou, Familiar, Talagala, Messick, Geist and Birchall disclose the computing system of claim 1, wherein the processor is further configured to register the one or more recipients as subscribers, the bob object (Dykstra: Page 9, “…scans log files to watch for new or changed blobs…events will be captured.,” page 32, “Your functions can send push notifications using a configured Azure Notification Hub…configuring an Azure Notification Hub and developing a client applications that register for notifications…,” Page 33, “## function.json for Azure Notification Hub output binding… + - `tagExpression` : Tag expressions allow you to specify that notifications be delivered to a set of devices who have registered to receive notifications that match the tag expression…,”
WHERE “register the one or more recipients as subscribers” is broadly interpreted as “a set of devices who have registered to receive notifications,” which indicates “a set of devices” registers to “receive notifications,”
WHERE “one or more subscriber recipients” is broadly interpreted as “a set of devices who have registered to receive notifications”).
However, Dykstra does not explicitly disclose register the one or more network endpoints, change notifications.
Zhou discloses change notifications (Zhou: paragraphs [0050], “…The identified destination may correspond to a user of communication device 108 that desires to be notified of the change event and associated change type, as well as other information relating to the change event…” Paragraph [0054], “…In this example, the Manager Component 212 retrieves information corresponding to the change event of the NEXT ENTRY. Information of the NEXT ENTRY to be sent to the destination (e.g., user) includes the type of the change, the initiator of the change, the users affected by the change…the Manager Component 212 creates a notification for transmitting, corresponding to the desired information. Information to be transmitted to each communication device 108 may be configurable. As an example, the user may desire to receive the change type (e.g. add, update, delete, etc.), the identity of the person and/or device who performed the change…,”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Azure Functions triggers and bindings for Azure Storage” as taught by Dykstra by implementing “EVENT TRIGGERED SERVICE FOR THE LIGHTWEIGHT DIRECTORY ACCESS PROTOCOL” as taught by Zhou, because it would provide Dykstra’s system with the enhanced capability of “…a user is notified when information within the database is updated. According to aspects described in this disclosure, the user will be notified of such changes to the database without the need for users to perform manual and/or continuous searches using the lightweight directory access protocol…” in order to “…desire to know when, and how, etc., information within the database is modified, including the user being informed when information is added, modified, or deleted within the database accessible…obtain information of such changes to the database may be forced to manually, and/or continuously, check the database using the LDAP to learn when, how, etc. the information was changed” (Zhou: paragraph [0013]).
However, Dykstra and Zhou does not explicitly disclose register the one or more network endpoints
Familiar discloses register the one or more network endpoints (Familiar: page 78, “Each queue, topic, relay, and event hub is given a name, and that name combined with the namespace creates a unique end point identifier. You can program queues, topics, relays, and event hubs using ReST APIs or client SDKs…” page 192, “…The DeviceM provides a device registry for provisioning and associating devices with patients and/or participants in pharmaceutical trials. The administrative API provides create, update, and delete operations as well as a get all, which returns all registrations in the store. The public API defines get by id, which is the serial number of the device, get by participant id, which is the person the device is assigned to, and get by model, which returns all registrations for a device of a particular model…” Pages 209-210, “A service that reads from an Event Hub…Stream Analytics can output to Event Hub…In the case of alarms, you want to do be able to redirect messages to Notification Hub to provide push notification to mobile devices and log the alarms to SQL Database for reporting purposes.” page 220, “At application startup, create the hub client and the channel on which the push notifications will arrive. This creates a registration between the client application and the alarms push notification endpoint”).
Familiar discloses also discloses subscriber (Familiar: page 46, “To create a consistent and secure view of the APIs, an API gateway microservice can be employed. Gateways provides registration, subscription, policy injection, documentation, and analytics for your microservice APIs…” page 78, “Provide one-directional communication with multiple subscribers; subscribers can use filters to limit the topics” page 195, “…Event Hubs is a highly scalable publish-subscribe event ingestor that can intake millions of events per second so that you can process and analyze the massive amounts of data produced by connected devices and applications…”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Azure Functions triggers and bindings for Azure Storage” as taught by Dykstra by implementing “Microservices, loT, and Azure” as taught by Familiar, because it would provide Dykstra’s modified system with the enhanced capability of “…to provide high volume telemetry ingestion for Internet of Things devices as well as notification hubs for real-time mobile alerts…” (Familiar: pages 94-95) and “…Real-Time notifications are provided using Event Hub, a custom Event Hub Consumer Cloud Service called Biometrics Alarm Worker, and Notification Hub. Real-time data visualization is provided through a custom API combined with SignalR, which uses Web Sockets to push updates to a web front end (see Figure 7-7).” (Familiar: page 191).
For claim 8, Dykstra, Zhou, Familiar, Talagala, Messick, Geist and Birchall disclose the computing system of claim 1, wherein the processor is further configured to add one or more of an identification of the blob object, a location of the blob object within the cloud storage, and a timestamp at which the change occurred, to be notified (Zhou: paragraph [0013], “…Users may desire to know when, and how, etc., information within the database is modified…” which indicates notify user “a timestamp at which the change occurred,” (e.g. “when…information within the database is modified”). Paragraph [0023], “Database 112 may also contain a change log 104…the change log 104 stores entries for change events within the database 112…One example of entries stored within a change log 104 is depicted on FIG. 3…the change log 104 may include entries for a change number 302, a distinguished name (DN) 304, a change time 306, a change type 308, and a change 310…” paragraph [0026], “Element 306 provides a change time. The change time is the time in which a particular entry stored within database 112 is changed, e.g., added, modified, and deleted.” WHERE “identification of the blob object” is broadly interpreted as “distinguished name (DN),” WHERE “a timestamp” is broadly interpreted as “change time”). Paragraph [0050], “…The identified destination may correspond to a user of communication device 108 that desires to be notified of the change event and associated change type, as well as other information relating to the change event…,” Paragraph [0054], “…the Manager Component 212 creates a notification for transmitting…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Azure Functions triggers and bindings for Azure Storage” as taught by Dykstra by implementing “EVENT TRIGGERED SERVICE FOR THE LIGHTWEIGHT DIRECTORY ACCESS PROTOCOL” as taught by Zhou, because it would provide Dykstra’s system with the enhanced capability of “…a user is notified when information within the database is updated. According to aspects described in this disclosure, the user will be notified of such changes to the database without the need for users to perform manual and/or continuous searches using the lightweight directory access protocol…” in order to “…desire to know when, and how, etc., information within the database is modified, including the user being informed when information is added, modified, or deleted within the database accessible…obtain information of such changes to the database may be forced to manually, and/or continuously, check the database using the LDAP to learn when, how, etc. the information was changed” (Zhou: paragraph [0013]).
For claim 9, it is a method claim having similar limitations as cited in claim 1. Thus, claim 9 is also rejected under the same rationale as cited in the rejection of rejected claim 1.
For claim 10, it is a method method stem claim having similar limitations as cited in claim 2. Thus, claim 10 is also rejected under the same rationale as cited in the rejection of rejected claim 2.
For claim 11, it is a method claim having similar limitations as cited in claim 3. Thus, claim 11 is also rejected under the same rationale as cited in the rejection of rejected claim 3. 
For claim 12, it is a method claim having similar limitations as cited in claim 4. Thus, claim 12 is also rejected under the same rationale as cited in the rejection of rejected claim 4.
For claim 15, it is a method claim having similar limitations as cited in claim 7. Thus, claim 15 is also rejected under the same rationale as cited in the rejection of rejected claim 7.
For claim 16, it is a method claim having similar limitations as cited in claim 8. Thus, claim 16 is also rejected under the same rationale as cited in the rejection of rejected claim 8.
For claim 17, it is a medium claim having similar limitations as cited in claim 1. Thus, claim 17 is also rejected under the same rationale as cited in the rejection of rejected claim 1.
Further, Zhou discloses additional limitation “A non-transitory computer-readable storage medium storing program instructions that when executed cause a processor to perform a method” (Zhou: paragraph [0032], “…As shown on FIG. 2, the ETS system 110 includes a processor 222, a memory 220, an I/O interface 212, and storage 218…executes computer program code, which is stored in the memory 220, and/or storage 218…” Paragraph [0071], “A computer programmed to implement a server function, for example, includes a data communication interface for packet data communication. The server computer also includes a central processing unit (CPU), in the form of one or more processors, for executing program instructions.” Paragraph [0072], “…computer or machine "readable medium" refer to any medium that participates in providing instructions to a processor for execution.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Azure Functions triggers and bindings for Azure Storage” as taught by Dykstra by implementing “EVENT TRIGGERED SERVICE FOR THE LIGHTWEIGHT DIRECTORY ACCESS PROTOCOL” as taught by Zhou, because it would provide Dykstra’s system with the enhanced capability of “…a user is notified when information within the database is updated. According to aspects described in this disclosure, the user will be notified of such changes to the database without the need for users to perform manual and/or continuous searches using the lightweight directory access protocol…” in order to “…desire to know when, and how, etc., information within the database is modified, including the user being informed when information is added, modified, or deleted within the database accessible…obtain information of such changes to the database may be forced to manually, and/or continuously, check the database using the LDAP to learn when, how, etc. the information was changed” (Zhou: paragraph [0013]).
For claim 18, it is a medium claim having similar limitations as cited in claim 2. Thus, claim 18 is also rejected under the same rationale as cited in the rejection of rejected claim 2.
For claim 19, it is a medium claim having similar limitations as cited in claim 3. Thus, claim 19 is also rejected under the same rationale as cited in the rejection of rejected claim 3.
For claim 20, it is a medium claim having similar limitations as cited in claim 4. Thus, claim 20 is also rejected under the same rationale as cited in the rejection of rejected claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU ZHAO whose telephone number is (571)270-3427. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YU ZHAO
Primary Examiner
Art Unit 2169



/YU ZHAO/Examiner, Art Unit 2169